1                                                                      JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11                                         )
     BRITTANY SELLERS,                     ) Case No. CV 18-7577-DMG (JPRx)
12                                         )
                             Plaintiff,    ) JUDGMENT
13                                         )
14                v.                       )
                                           )
15   FBCS, Inc., et al.,                   )
                                           )
16                                         )
17                           Defendants.   )
                                           )
18                                         )
19                                         )

20
21
22
23
24
25
26
27
28



                                           -1-
1          On April 10, 2019, the Court granted the Motion for Judgment on the Pleadings
2    filed by Defendants FBCS, Inc. and CP Medical, LLC.
3          Accordingly, IT IS ORDERED, ADJUDGED, AND DECREED that Judgment is
4    entered against Plaintiff Brittany Sellers and in favor of Defendants FBCS, Inc. and CP
5    Medical, LLC.
6
7    DATED: April 10, 2019
8
9                                                            DOLLY M. GEE
                                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
